—Judgment, *668Supreme Court, New York County (Edwin Torres, J.), rendered March 24, 1999, convicting defendant, after a jury trial, of criminal contempt in the first degree, endangering the welfare of a child, assault in the third degree (two counts), and menacing in the second degree (two counts), and sentencing him, as a second felony offender, to a term of 2 to 4 years to run concurrently with five concurrent terms of 1 year, unanimously affirmed.
Contrary to defendant’s attack on his criminal contempt conviction, we find that the order of protection provided defendant with fair notice of the conduct that was prohibited. Although the box alongside Paragraph B of the order was not checked, the complainant’s name was inserted in the space following the language which provided that defendant would not threaten, annoy, harass or alarm such individual. Moreover, Paragraph A provided that defendant was to “stay away” from the complainant.
Defendant’s post-summation request for missing witness charges as to various persons was properly denied as untimely. In any event, the prerequisites for missing witness charges were not met. Concur — Sullivan, P. J., Williams, Ellerin, Wallach and Friedman, JJ.